Citation Nr: 1419378	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

Following submission of the Veteran's hearing loss claim, VA apparently did not issue a VCAA-compliant letter.  However, such notice errors are not presumptively prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 410-12 (2009).  Further, any argument of prejudice can be rebutted if it is shown that the Veteran has demonstrated an understanding of what is necessary to substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009). 

In this case, the Veteran has demonstrated throughout the appellate process that he has knowledge of the information required to substantiate his claim.  He has consistently argued that he had acoustic trauma while in service.  The Veteran has sent in several statements in support of his claim, testified along with his spouse at a June 2013 Travel Board hearing in support of his claim, and underwent a VA audio examination.  Based on the evidence of record, the Board finds that the Veteran has actual knowledge of the information necessary to substantiate his claim, and therefore the lack of notice with respect to his service connection claim for hearing loss was not prejudicial.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and statements from the Veteran and his wife are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In January 2011, the Veteran was afforded a VA audiological examination, and in April 2012, the same VA examiner submitted an addendum opinion.  The VA examination was adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's claimed hearing loss disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, certain chronic diseases (e.g., bilateral hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Veteran claims that he is entitled to service connection because bilateral hearing loss was incurred as a result of acoustic trauma during service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.
      
The Veteran's DD-214 shows that his military occupational specialty (MOS) was armor crewman.  He served in Vietnam from May 1969 to April 1970, and he received the Combat Infantryman Badge.  He stated that he was exposed to acoustic trauma while in combat in Vietnam.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board observes that the audiogram results on Veteran's May 1968 enlistment examination are provided using standards promulgated by the American Standards Association (ASA).  As such the examination results must be converted to International Standard Organization (ISO) standards.  

The Veteran's enlistment examination revealed clinically normal ears at entrance, with audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
    -5 (10)
-10 (0)
-10 (0)
-5 (5)
0 (5)
LEFT
-5 (10)
-10 (0)
-10 (0)
5 (15)
-5 (0)

A May 1971 service treatment record notes that the Veteran's separation exam audiometric testing conducted that same month were taken after wax was removed from the Veteran's ears.  The audiometric readings revealed some hearing impairment but otherwise clinically normal ears, with the following results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
--
25
LEFT
15
15
5
--
25

A May 1972 enlistment examination for the South Dakota Army National Guard again revealed that the Veteran had no hearing impairment, with the following audiometric results:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
10
LEFT
5
0
10
0
5

The remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  The Veteran's service records fail to show that the onset of bilateral hearing loss occurred during service or that the Veteran ever complained of or sought medical treatment for his hearing.

There is also no indication that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of his discharge.  The only evidence of record related to the Veteran's hearing immediately following separation is the May 1972 National Guard enlistment examination report which revealed normal hearing.  

The Veteran was afforded a VA examination in January 2011, where he was diagnosed with bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's hearing loss was not caused by, the result of, or aggravated by noise exposure while in active military service.  In support of her conclusion, the examiner observed that the Veteran's hearing was within normal limits on both entrance and discharge from service and there was no significant change in hearing noted in his records during active military service.  The examiner stated that it was most likely that the Veteran's present hearing loss was related to the natural aging process (presbycusis) and non-military noise exposure during his 40 years since discharge.  The examiner noted the Veteran's reports of being exposed to occupational noise as a rancher and a police officer.

In an April 2012 addendum opinion, the examiner again noted that the Veteran had no change in hearing during his period of active service.  She cited to a study on military noise exposure from the Institute of Medicine which found there was no scientific basis for concluding that delayed-onset hearing loss was casually related to noise exposure during military service.  As a result, the examiner again concluded that the Veteran's present hearing loss was not caused by, a result of, or aggravated by his active military service.  She stated that the Veteran had reported post-service noise exposure related to his jobs as a rancher and police officer over many years, as well as recreational noise exposure, and that it was far more likely these post-service activities related to his current hearing loss.

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements, as well as statements from his wife on his behalf attesting to increased problems in the Veteran's hearing since service.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran and his wife are competent to provide testimony as to the symptoms of the Veteran's ears and hearing, since they are not medical professionals, they are not competent to state that the underlying pathology of hearing loss had its onset during service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board finds that the lay statements maintaining the Veteran had hearing loss since service is outweighed by the medical evidence of record, namely the VA examiner who provided negative nexus opinions in January 2011 and a clarifying addendum opinion in April 2012, as well as the Veteran's May 1971 and May 1972 audiometric examinations, which reflected normal hearing both at discharge and one year following discharge from active duty service.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss occurred during the Veteran's service.

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  As stated above, the evidence of record reflects that the Veteran had normal hearing one year after separation from active duty service.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service.  

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  As noted above, the Veteran's separation examination and the accompanying Report of Medical History did not include any complaints related to the Veteran's hearing.  Had the Veteran suffered significant acoustic trauma, notation of hearing problems would have been expected in his service treatment records, and the Board therefore considers the May 1971 separation Report of Medical History and his separation examination to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Further, statements from the Veteran's wife attesting to the Veteran's hearing problems and worsening symptoms are also in contrast to the medical evidence on record.  The Veteran's claims file includes an audiological examination conducted one year following separation from active duty which found his hearing to be clinically normal.  Further, the post-service medical evidence of record does not show that the Veteran has ever sought treatment for complaints of hearing loss.  The Board does not find these statements of worsening symptoms since service credible in light of the medical evidence on record.

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.









ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


